Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00011-CV

                               J. Felix GONZALEZ-LIMON,
                                          Appellant

                                              v.

                                     Ruth GONZALEZ,
                                          Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-06392
                       Honorable David A. Canales, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee, Ruth Gonzalez, recover her costs of this appeal from
appellant, J. Felix Gonzalez-Limon.

       SIGNED November 19, 2014.


                                               _____________________________
                                               Marialyn Barnard, Justice